[Cite as Wells v. Mansfield Corr. Inst., 2011-Ohio-6949.]



                                       Court of Claims of Ohio
                                                                    The Ohio Judicial Center
                                                            65 South Front Street, Third Floor
                                                                       Columbus, OH 43215
                                                             614.387.9800 or 1.800.824.8263
                                                                        www.cco.state.oh.us




LANCE D. WELLS

        Plaintiff

        v.

MANSFIELD CORRECTIONAL INSTITUTION

        Defendant
Case No. 2011-06021-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION




                                   FINDINGS OF FACT
       {¶1}   Plaintiff, Lance Wells, an inmate incarcerated at defendant, Mansfield
Correctional Institution (ManCI), filed this action alleging his television was lost or stolen
on August 21, 2010, as a proximate result of negligence on the part of ManCI staff.
Plaintiff related he was transferred from the ManCI general population to a segregation
unit on August 21, 2010, for an undisclosed reason. Plaintiff’s personal property was
inventoried, packed, and delivered into the custody of ManCI personnel incident to this
transfer. According to plaintiff, the institution’s pack-up sheet states that “I have my TV,
but then at the bottom it states that they mixed up my television with another inmate’s.”
Apparently when plaintiff was released from segregation, he was informed that the
television set which he claimed to own was in fact titled to another inmate.
       {¶2}   Plaintiff related that he had title proving ownership of an RCA television
along with the bill of sale. Plaintiff submitted a disposition of grievance form which
explained that the television set sent with plaintiff’s packed property was actually owned
by another inmate who had been released from the institution in July 2010, and that
plaintiff had failed to submit proof that he was the rightful owner of that television set.
Accordingly, plaintiff’s grievance was denied.
       {¶3}   Plaintiff filed this complaint seeking to recover $181.90, the total estimated
replacement cost of the missing television set. The filing fee was paid.
       {¶4}   Defendant acknowledged that a television was packed along with
plaintiff’s other property but that when it was inventoried, defendant determined that the
television belonged to a former inmate who had been released from prison in July 2010.
Defendant explained that “[o]nce prison staff realized the television was titled to inmate
Johnson, the property was confiscated and not given to Plaintiff as it was contraband.”
Defendant denied ever exercising control over a television set titled to plaintiff during the
August 21, 2010 transfer. Defendant included a report from the Institutional Inspector,
Sharon Berry, who explained that the she spoke with the corrections officer (CO) who
was on duty on August 21, CO Gifford. Gifford recalled that the television set from
plaintiff’s cell was included with his property and that the television set remaining in the
cell belonged to plaintiff’s cell mate.      Berry concluded that ‘[t]here is no evidence
institution staff were in possession of Inmate Well’s television.”
        {¶5}    Plaintiff filed a response essentially reiterating the allegations contained in
his complaint.
                                    CONCLUSIONS OF LAW
        {¶6}    Although not strictly responsible for a prisoner’s property, defendant had
at least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
        {¶7}    Plaintiff has the burden of proving, by a preponderance of the evidence,
that he suffered a loss and that this loss was proximately caused by defendant’s
negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
        {¶8}    An inmate plaintiff may recover the value of confiscated property
destroyed by agents of defendant when those agents acted without authority or right to
carry out the property destruction. Berg v. Belmont Correctional Institution (1998), 97-
09261-AD.
        {¶9}    Plaintiff has no right to pursue a claim for confiscated, stolen, or lost
property in which he cannot prove any right of ownership. DeLong v. Department of
Rehabilitation and Correction (1988), 88-06000-AD. The issue of ownership of property
is determined by the trier of fact based on evidence presented. Petition for Forfeiture of
1978 Kenworth Tractor v. Mayle (Sept. 24, 1993), Carroll App. No. 605. The trier of
fact, in the instant action, finds the confiscated property items were not owned by
plaintiff.   Therefore, plaintiff may not recover damages associated with the loss of
property he did not own. See Mumm v. Ohio Dept. of Rehab. and Corr., et al., Ct. of Cl.
No. 2004-04574-AD, 2004-Ohio-5134.
        {¶10} It was held that property in an inmate’s possession which cannot be
validated by proper indicia of ownership is contraband and consequently, no recovery is
permitted when such property is confiscated. Wheaton v. Department of Rehabilitation
and Correction (1988), 88-04899-AD.
        {¶11} Plaintiff in the instant claim failed to provide sufficient proof to establish he
owned the confiscated television. See Canitia v. Trumbull Correctional Inst., Ct. of Cl.
No. 2003-05739-AD, 2003-Ohio-5551; Cisternino v. Ohio Dept. of Rehab. & Corr., Ct. of
Cl. No. 2004-04388-AD, 2004-Ohio-5413; Noble v. Dept. of Correction and
Rehabilitations, Ct. of Cl. No. 2006-02838-AD, 2006-Ohio-7248.
       {¶12} Plaintiff failed to produce sufficient evidence to show defendant exercised
control over a television set titled to plaintiff. Plaintiff's failure to prove delivery of the
claimed missing property to defendant constitutes a failure to show imposition of a legal
bailment duty on the part of defendant in respect to lost property. Prunty v. Department
of Rehabilitation and Correction (1987), 86-02821-AD.
       {¶13} Plaintiff cannot recover for property loss when he fails to produce sufficient
evidence to establish defendant actually assumed control over the property. Whiteside
v. Orient Correctional Inst., Ct. of Cl. No. 2002-05751, 2005-Ohio-4455, obj overruled,
2005-Ohio-5068.
                      Court of Claims of Ohio
                                             The Ohio Judicial Center
                                     65 South Front Street, Third Floor
                                                Columbus, OH 43215
                                      614.387.9800 or 1.800.824.8263
                                                 www.cco.state.oh.us




LANCE D. WELLS

    Plaintiff

    v.

MANSFIELD CORRECTIONAL INSTITUTION

    Defendant
Case No. 2011-06021-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Lance D. Wells, #570-342                          Gregory C. Trout, Chief Counsel
1050 N. Main Street                               Department of Rehabilitation
P.O. Box 788                                      and Correction
Mansfield, Ohio 44901                             770 West Broad Street
                                                  Columbus, Ohio 43222
9/1
Filed 9/21/11
Sent to S.C. reporter 1/27/12